Citation Nr: 0913458	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; Co-worker of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to a rating in 
excess of 60 percent for the lumbar spine disability.  The 
Veteran's disagreement with this denial led to this appeal.  
The Veteran's appeal was subsequently returned to the RO in 
Seattle, Washington, the RO located in the Veteran's state of 
residence.  

The Veteran was assigned a temporary 100 percent convalesce 
rating due to spine surgery.  This rating was assigned from 
November 29, 2006 to February 28, 2007.  See 38 C.F.R. 
§ 4.30.  The Veteran requested that this temporary rating be 
extended, but the RO, in an August 2007 rating decision, 
denied this request.  The Veteran did not appeal this denial 
and the issue is not in appellate status.  See 38 C.F.R. 
§ 20.200.

The Veteran and a co-worker testified via videoconference 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The Veteran's current 60 percent rating for his back 
disability is the maximum evaluation allowed based upon 
limitation of motion or incapacitating episodes of 
intervertebral disc syndrome; there is no competent evidence 
of ankylosis of the spine and the preponderance of the 
evidence is against a finding that either radiculopathy of 
the right or left lower extremity is manifested by symptoms 
analogous to more than moderate incomplete paralysis of the 
sciatic nerve; there is no competent evidence of any other 
neurological deficit warranting a separate compensable 
rating, including but not limited to bowel and bladder 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5235-5243, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims 
(Court) issued a recent decision regarding notification 
requirements in an increased rating claim.  See Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued VCAA notification letters regarding 
the issue currently on appeal in August 2005 and April 2007.  
The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  

The Board finds that the VCAA letters of record do not 
contain the level of specificity set forth in Vazquez-Flores.  
However, the Veteran's current 60 percent rating for his back 
disability is the maximum evaluation allowed based upon 
limitation of motion or incapacitating episodes of 
intervertebral disc syndrome.  The only possible avenue for a 
higher rating is by rating orthopedic and neurological 
manifestations of his back disability separately.  Moreover, 
as discussed below, the presumed error raised by such defect 
is rebutted because of evidence of actual knowledge on the 
part of the Veteran, and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The April 2007 letter listed types of evidence that the 
Veteran should tell VA about or give to VA that may affect 
how VA assigned the disability evaluation, including 
information about on-going treatment records; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the Veteran.  Further, the Veteran 
provided testimony before the Board in which he discussed the 
effects his disability has upon his ability to work and daily 
life.  Significantly, the Court noted in Vazquez-Flores that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez, supra, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Based on 
the April 2007 letter and the Veteran's written statements, 
the Board finds that first and fourth requirements of 
Vazquez-Flores are substantially satisfied.

In the August 2006 statement of the case, the RO included a 
copy of the General Rating Formula for Diseases and Injuries 
of the Spine and the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, located in 
38 C.F.R. § 4.71a.  As a reasonable person could understand 
from this document and the other notice letters the evidence 
that was needed to substantiate the claim, the second element 
listed above is substantially satisfied and the actual 
argument presented by and on behalf of the Veteran reflects 
that this is the case.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007).  Accordingly, there could be no prejudice if the 
purpose behind the notice has been satisfied; that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of the claim.

In addition, the April 2007 letter informed the Veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the April 
2007 VCAA letter noted above was issued after the RO decision 
that is the subject of this appeal.  The Board is cognizant 
of recent United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
November 2008 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

Regarding the duty to assist, the Board also finds that all 
necessary assistance has been provided to the Veteran.  The 
Veteran was provided with a VA examination in September 2005 
that evaluated the spine disability.  Although cognizant that 
the Veteran subsequently underwent spine surgery and another 
surgery to remedy a problem caused by the first surgery, the 
Board finds that a remand to obtain an additional VA 
examination is unnecessary.  As noted above, the current 60 
percent rating is the maximum evaluation allowed based on 
limitation of motion of the thoracolumbar spine or 
intervertebral disc syndrome.  The Veteran's contention on 
appeal, in essence, is that a higher rating is warranted 
based on his radiculopathy.  The claims file contains pre-
surgery and post-surgery medical findings sufficient on which 
to determine the degree of severity and appropriate ratings 
for radiculopathy of the lower extremities.  Therefore, the 
Board finds it unnecessary to remand the appeal for an 
additional VA examination.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7.  

The Veteran filed his claim for an increased rating in August 
2005.  The rating criteria have not been amended since the 
filing of this claim.  The current rating criteria provide 
that the service-connected spine disability on appeal may be 
rated based on incapacitating episodes or rated under the 
general rating formula for diseases and injuries of the 
spine.

Rated based on incapacitating episodes, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes of the spine having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  A 20 percent evaluation contemplates 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71, Formula for Rating 
Intervertebral Disc Syndrome, Note (1).

Under the alternative rating criteria, a 10 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, or, muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520.

Factual Background

In a June 2003 decision, the Board granted the current 60 
percent rating assigned to the lumbar spine disability under 
the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The RO effectuated the grant by 
an August 2003 rating decision.  The Veteran, as noted, filed 
his current claim for an increased rating in August 2005.  
The Veteran reported that his disability had become worse 
over the previous year and documented his use of medication 
and treatment for pain and discomfort.

An October 2004 private medical record documents that the 
Veteran had 5/5 power in the iliopsoas, quadriceps, 
hamstrings, anterior tibials, extensor hallucis longus and 
gastrocnemius, and had 2+ deep tendon reflexes in all four 
extremities in all muscles tested, except for 1+ in left 
patellar and Achilles reflex.  Diagnosis was L4-5 recurrent 
disc herniation with radiculopathy.  Another October 2004 
record documents, in pertinent part, that range of motion of 
the lumbar spine was "fingers to knees with very little 
actual forward flexion."  Straight leg raise was positive on 
the left and negative on the right.  

The Veteran underwent a VA examination in September 2005.  
The examiner reported that due to the spine condition the 
Veteran had suffered from pain located in the lower leg for 
one year.  The pain was noted to be "burning," "aching," 
and "sharp," in nature.  The Veteran indicated that the 
pain was an 8 on a 10 point scale, with 10 being the worst 
pain.  The examiner indicated that the Veteran took the 
medications OxyContin, Percocet, and Mobic for the 
disability.  The examiner wrote, that at the time of pain, 
the Veteran could function with the medication.  The Veteran 
was reported to not be able to sit or stand for long periods 
of time.  The Veteran indicated that he had incapacitating 
episodes.  Although somewhat unclear, it appears that the 
longest period the Veteran contends he has been incapacitated 
for is 32 days, or 4 weeks and 4 days.  The examiner reported 
that the functional impairment of the disability was 
difficulty with activities of daily living such as dressing, 
bathing and driving a car.  The examiner indicated that the 
Veteran was unable to sit for over 1/2 an hour at a time.  The 
Veteran missed 15 missed days from work per year.

Physical examination revealed that posture and gait were 
within normal limits, with the Veteran using no assistive 
devices for ambulation.  There were no complaints of 
radiating movement on examination of the spine, and muscle 
spasm was absent.  There was tenderness of the left sciatic 
notch.  There was negative straight leg raising bilaterally.  
There was no ankylosis of the spine. 

Range of motion testing revealed flexion to 35 degrees, 
extension to 20 degrees, right lateral flexion to 14 degrees, 
left lateral flexion to 16 degrees, and rotation to 22 
degrees bilaterally.  Pain was noted to occur at the degrees 
noted above.  The examiner found that there was additional 
limitation of joint function after repetitive use by pain but 
not by fatigue, weakness, lack of endurance and 
incoordination.  He found, however, that he was unable to 
determine, without resorting to speculation, whether pain, 
fatigue, weakness, lack of endurance, and incoordination 
additionally limit the joint function in degrees.  

The examiner found there were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Neurological examination of the lower extremities revealed 
the following findings.  Motor and sensory function was 
within normal limits.  The right lower extremity reflexes 
revealed knee jerk 2+ and ankle jerk 2+.  The left lower 
extremities reflexes revealed knee jerk 2+ and ankle jerk 2+.  
The examiner did not diagnosis radiculopathy.

In a September 2005 private treatment report, a clinician 
documented that the Veteran continued to complain of severe 
symptoms in the back and legs.  The clinician documented that 
there was gross full strength in the iliopsoas, quadriceps, 
dorsiflexors and plantar flexors on both sides, although 
there was inconsistent effort due to pain and stiffness.  
Sensation was intact to light touch in both lower 
extremities.  Knee and ankle jerks were equal.  Range of 
motion of the lumbar spine was decreased "to a moderate 
degree in all direction due to pain and stiffness."  An 
October 2005 private medical record documents similar 
findings.

A November 2006 private treatment record documents that the 
Veteran's chief complaint was "[l]ower back pain radiating 
to the legs worse on the left."  There was numbness in the 
medial aspect of the left foot.  Range of motion was noted to 
be abnormal.  Dorsiflexion strength of the left ankle 
tibialis and left ankle extensor was 4 out of 5.  Deep tendon 
reflexes were normal but plantar reflex was absent.  
Diagnoses were lumbago, left L5 radiculopathy, and L4-5 
discal degeneration.

A December 2006 private treatment record by a Dr. BCL 
(initials used to protect privacy) documents that the Veteran 
underwent spine surgery, to include a L4-5 posterior 
interbody fusion.  In a record written two weeks after 
surgery, he documented that the Veteran had some "new 
paresthesias in the right leg."  The Veteran winced when 
changing positions.  Motor strength, however, was 5/5 in the 
lower extremities with the exception of 4+/5 in the right 
extensor hallucis longus and dorsiflexion strength.  The 
Veteran had subjective muting to sensation over the anterior 
aspect of the right lower leg.  Deep tendon reflexes were 
otherwise 2+ and symmetric at the patella and 1+ at the ankle 
jerks bilaterally.  He wrote that the right leg symptoms, he 
believed, were a consequence of nerve manipulation during 
surgery and was confident that they were improving with time.

In a January 2007 record, Dr. BCL wrote that the preoperative 
symptoms of left lower back and leg pain had dissipated, but 
that now the Veteran had an aching sensation that appeared to 
start "in the right lower lumbar region and radiates down 
into the leg when it is severe."  The clinician wrote that 
there were intermittent paresthesias in the anterior aspect 
of his thigh.  The Veteran reported that his right leg felt a 
bit shaky when using stairs.  The Veteran continued to use 
medications.  The Veteran was in "mild distress" when 
ambulating.  The Veteran walked with a slight limp, favoring 
the right leg.  Motor strength was 5/5 in the lower 
extremities in all muscle groups, but there was a "little 
bit" of lag in the right dorsiflexion when the Veteran tried 
to heel walk and the Veteran was "a little slower in the 
right quadriceps when taking a step forward."  Deep tendon 
reflexes were symmetric at patella and absent in the left 
ankle jerk, which was chronic.  Sensation was intact and 
symmetric to light touch and pinprick.  Dr. BCL found that, 
at that point, the Veteran did not have a "bona fide 
radiculopathy or nerve dysfunction, as his reflexes [were] 
symmetric and his strength [was] quite good in the right 
leg."

A February 2007 record, by Dr. BCL, documents that the 
Veteran underwent surgery to remove a right L4 pedicle screw 
and reimplantation of the right L4 pedicle screw.  Although 
Dr. BCL previously indicated that the Veteran did not have a 
"bona fide radiculopathy," the pre- and post- operative 
diagnosis was right L4 radiculopathy.

A December 2007 VA treatment records documents that the 
Veteran had decreased range of motion of the spine with left 
lower lumbar pain and tenderness.  Neurological examination 
revealed cranial nerves II-XII grossly intact, reflexes 2+ 
and symmetrical, motor strength of the lower extremities 5/5, 
and sensation intact and bilateral symmetrical.

A June 2008 VA treatment record documents that there was no 
edema and normal bilateral lower extremity strength, 2+ 
bilateral patellar deep tendon reflexes, negative bilateral 
straight leg raise, but a "small patch decreased sensation 
right thigh."  The clinician completing this record found 
that the Veteran had back pain, "aggravated by job" and 
found that the Veteran "need[ed] re-training with subsidy to 
support family."  The clinician did not indicate knowledge 
that the Veteran received compensation for the spine 
disability.

Another June 2008 VA treatment record documents, as part of 
the Veteran's problem list, that the Veteran had lumbar 
radiculopathy from the left buttock to lateral calf and that 
the Veteran had intermittent right leg numbness.

At the time of the August 2008 Board testimony, the Veteran 
testified that his spine symptoms worsened five years prior.  
The Veteran indicated that he had foot drop for approximately 
eight weeks after the December 2007 surgery.  The Veteran 
indicated that after the surgery to replace the screw, he 
continued, in essence, to have increased right leg symptoms.  
The Veteran indicated that he missed "a lot of work" - 
using his vacation and sick leave.  He testified:  "And 
usually by the end of the year it gets to where I'm missing 
work without pay."  The Veteran also reported that he left a 
previous job due to employer's concern of the effects of the 
pain medication.  The Veteran indicated he had to rely on co-
workers for assistance and needed help around the house.  The 
Veteran works as an occupational therapy assistant.  The co-
worker provided testimony regarding assistance the Veteran 
needed and inability to do certain assignments, such as drive 
an hour to another facility for work.


Analysis:  Lumbar Spine

The Veteran's service-connected lumbar spine disability is 
currently evaluated as 60 percent disabling.  The Board finds 
that the disability does not warrant a higher rating.  It is 
apparent that the 60 percent rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which was in effect 
prior to September 22, 2002, as none of the other former 
current criteria for rating disabilities of the back or spine 
permit a rating in excess of 50 percent, aside from rating 
orthopedic and neurological manifestations of a back 
disability separately (see below).  In any event, as the 
Veteran filed the claim that is currently in appellate status 
in August 2005 or after the effective date of the most recent 
amendments to such rating criteria, his back disability may 
only be rated under the current criteria.  

The Veteran contends that his back disability has worsened 
since the granting of the 60 percent rating.  The criteria 
for rating intervertebral disc syndrome based on 
incapacitating episodes provide ratings from 10 to 60 
percent.  The Veteran, thus, is currently in receipt of the 
highest schedular rating based on these criteria.  Further, 
the Board notes that while the Veteran contends that he has 
incapacitating episodes, there is no evidences that bed rest 
had been prescribed by a physician and treatment by a 
physician.  Therefore, an increased rating under these 
criteria is not warranted.  See 38 C.F.R. § 4.71, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

Regarding the alternative rating criteria, the highest 
schedular rating based on limitation of motion is 40 percent.  
As there is no evidence of ankylosis, and the VA examiner 
specifically indicated that there was not ankylosis, the 50 
and 100 percent ratings are not applicable to this case.  Id.  

A rating for the Veteran's back disabilities is possible by 
rating orthopedic and neurological manifestations separately.  
Specifically, under the schedular criteria contained in the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board must consider and rate orthopedic 
manifestations and any associated objective neurologic 
abnormalities.  Such separately rated neurological 
manifestations would be combined with the rating based on 
limitation of motion.  See 38 C.F.R. §§ 4.25, 4.26, 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  In this case, the Veteran has asserted that 
he has radiculopathy in both lower extremities associated 
with the spine disability.  Radiculopathy is rated by analogy 
to paralysis of the sciatica nerve under 38 C.F.R. § 4.124, 
Diagnostic Code 8520.  See 38 C.F.R. § 4.20.

Turning first to the evidence pertaining to limitation of 
motion of the thoracolumbar spine (an orthopedic 
manifestation), the only record of file that contains 
specific measurements indicates that a 20 percent rating is 
warranted as there was greater than 30 degrees of flexion.  
In this regard, the examiner found that pain began at 35 
degrees of motion, but found it would be speculative to 
determine whether pain, fatigue, weakness, lack of endurance 
and incoordination additionally limited joint function in 
degrees.  Cognizant of the examiner's inability to fully 
determine the limitation of motion when considering 
functional limitations and that the Veteran has not been 
provided an examination that measures the limitation of 
motion in degrees after the Veteran's surgery, the Board 
finds, for purposes of determining entitlement to a higher 
rating, that the limitation of motion shown more nearly 
approximates the criteria for a 40 percent rating, which is 
the maximum evaluation allowed for a back disability based 
upon limitation of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (after 
Diagnostic Codes 5235-5243).  There is no medical evidence of 
ankylosis of the thoracolumbar spine.  

The Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that all complaints of pain, fatigability, etc., shall be 
considered when put forth by a veteran.  However, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot support a 
higher rating here because the Court has held that there is 
no basis for a rating higher than the maximum scheduler 
rating for additional limitation of motion due to pain or 
functional loss under these provisions.  See VAOPGCPREC 36- 
97; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Aside from radiculopathy of a lower extremity, there is no 
competent evidence of any neurological deficit warranting a 
separate compensable rating, including but not limited to 
bowel and bladder impairment and it is not contended 
otherwise.  In order to warrant a rating in excess of 60 
percent for the spine disability (after combining the 40 
percent rating based on limitation of motion with the ratings 
assigned to the neurologic abnormalities), the evidence would 
need to indicate that a neurological disability associated 
with the back disability (i.e., radiculopathy) in at least 
one lower extremity warranted a 40 percent rating (moderately 
severe incomplete paralysis) or higher.  To demonstrate, the 
Board notes that moderate incomplete paralysis is rated as 20 
percent disabling.  If each lower extremity radiculopathy 
warranted this rating, then the 20 percent ratings would be 
combined using the bilateral factor under 38 C.F.R. § 4.26.  
When combined with the 40 percent rating based on reduced 
range of motion, the 40 percent and two 20 percent ratings 
would result in a combined 60 percent rating.  See 38 C.F.R. 
§ 4.25.  Therefore, at least one extremity would need to be 
rated at 40 percent, to result in a rating in excess of 60 
percent.

Turning to the medical evidence relevant to the question of 
radiculopathy of the lower extremities both before and after 
surgery, the Board first notes that there are varied 
findings, with some records indicating that there is no 
radiculopathy.  There is indication of relevant symptoms, 
which were more severe in the left leg, prior to surgery, and 
more severe, after surgery, in the right leg.  However, there 
is no medical evidence of an absent ankle jerk (deep tendon 
reflex of ankle), any significant sensory loss or appreciable 
loss of motor function of either lower extremity.  The Board 
finds no evidence in support of a rating is excess of 20 
percent (moderate incomplete paralysis) for either lower 
extremity.  The Board is cognizant that the Veteran did 
complain of foot drop in the right leg, but this was after 
the first surgery in December 2006 and the evidence indicates 
that this symptom resolved by February 2007, after the 
secondary surgery.  The Veteran was assigned a 100 percent 
convalesce rating during this period, and as the right foot 
drop is indicated to be a symptom during the Veteran's 
recovery from the first surgery and was resolved by the 
second surgery, the Board finds that this right foot drop is 
not evidence is support of a higher rating under Diagnostic 
Code 8520.  See 38 C.F.R. § 4.30.  Thus, the Board finds that 
a rating in excess of 20 percent for radiculopathy under 
Diagnostic Code 8520 is not warranted for either extremity 
during any time under appeal.

In view of the foregoing, the Board finds that the evidence 
does not support a schedular rating in excess of 60 percent, 
to include when considering orthopedic and associated 
neurologic abnormalities separately, under the criteria for 
rating diseases or injuries of the spine.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, since the preponderance of the evidence is 
against the claim for a rating in excess of 60 percent for 
the Veteran's back disability, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran has 
asserted that the service-connected disability causes him to 
miss work and a co-worker provided testimony regarding the 
Veteran's inability to do some types of work.  The September 
2005 VA examination indicates that the Veteran misses 15 days 
a year due to the disability.  There is also evidence that 
the Veteran is seeking a different job, which requires less 
lifting.  However, the current 60 percent rating takes into 
account severe back disability with significant industrial 
impairment.  The Board finds that the rating criteria 
reasonably compensate the Veteran's disability level and 
symptomatology.  The record lacks evidence that the spine 
disability has markedly interfered with his ability to work 
or necessitated frequent hospitalization.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).



ORDER

A rating in excess of 60 percent for a lumbar spine 
disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


